Title: Thomas Jefferson to Mark Langdon Hill, 5 April 1820
From: Jefferson, Thomas
To: Hill, Mark Langdon


					
						Sir
						
							Monticello
							Apr. 5. 20.
						
					
					A near relation of my late friend Governor Langdon needs no apology for addressing a letter to me. that relationship giving sufficient title to all my respect. we were fellow laborers from the beginning of the 1st to the accomplishment of the 2d revolution in our government of the same zeal and the same sentiments, and I shall honor his memory while memory remains to me. the letter you mention is proof of my friendship and unreserved confidence in him. it was written in warm times, and is therefore too warmly expressed for the more reconciled temper of the present day. I must pray you therefore not to let it get before the public, lest it rekindle a flame which burnt too long & too fiercely against me. it was my lot to be placed at the head of the column which made the first breach in the ramparts of federalism, and to be charged, on that event with the duty of changing the course of the government from what we deemed a Monarchical, to it’s republican tack. this made me the mark for every shaft which calumny & falsehood could point against me. I bore them with resignation, as one of the duties imposed on me by my post. but I assure you it was among the most painful duties from which I hoped to find relief in retirement. tranquility is the summum bonum of old age and ill health; and nothing could so much disturb this with me as to awaken angry feelings from the slumber in which I wish them ever to remain. I beseech you then, good Sir, in the name of my departed friend, not to bring on me a contention which no neither duty nor public good requires require me to encounter.
					I regret the circumstances which have deprived us of the pleasure of your visit; but console myself with the French proverb that ‘all is not lost which is deferred’ and the hope that more favorable circumstances will some day give us that gratification. I congratulate you on the sleep of the Missouri question. I wish I could say on it’s death. of this I despair. the idea of a geographical line, once suggested will brood in the minds of all those who prefer the gratification of their ungovernable passions to the peace and union of their country. if I do not contemplate this subject with pleasure, I do sincerely that of the independance of Maine, and the wise choice they have made of Genl King in the agency of their affairs, and I tender to yourself the assurance of my esteem & respect.
					
						
							Th: Jefferson
						
					
				